Title: To James Madison from William Jarvis, 26 November 1802
From: Jarvis, William
To: Madison, James


					
						Sir
						Lisbon 26th. Novr. 1802
					
					By the Ship Hare Captn. North for New York I had the honor to address you under date of the 16 Inst incloseing a dispatch from Mr. Willis and an abstract of a letter from Mr. Gavino.  The Hare being detain’d by Contrary Winds afforded me an opportunity to forward by her a dispatch I recd. the 19th. from Mr. Pinckney.  I have now the pleasure to inclose one I received by the last post from the same Gentleman.
					We have had but one arrival from New York & one from Philada. since those I mentioned in mine of the 12th. Octr. that were under quarantine; The former brought a Bill of Health & was admitted to Prattic (ie an entry) in 9 days, makeing 40 days from her sailing;  the latter arrived only six days since without a Bill of Health & was admitted to Prattic yesterday; but she had forty days passage.
					Mr. Dunbar went to Madrid a few days ago leaving me to prosecute the business on which he came.  After waiting about a fortnight for the person first employed to get the papers in a private way, without his being able to succeed; Mr. Herbert one of the Gentlemen named in the Commission recommended a friend of his for the purpose, who promising to obtain them, Mr. Dunbar prefered to wait for reasons mentioned in mine of the 1st. Ulto., but Mr. H—’s friend has put him off from time to time untill he has exhausted his (Mr D’s) patience, who finally despairing of his (Mr. H’s friend) succeeding has requested that I would make the application to the Minister in 10 days or a fortnight if they were not procured by that time.
					Lord Fitzgerald the English Ambassador arrived here yesterday.  Mr. Frere saild about three weeks since for Cadiz on his way to Madrid, being appointed Minister to that Court.  With the greatest Respect I have the honor to be Sir your mo: Hble Servt.
					
						William Jarvis
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
